Citation Nr: 0812541	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  00-05 013	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for right inguinal 
hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

This appeal arose from a June 1998 application for benefits, 
that was denied in a March 1999 rating action.  It was 
remanded by the Board of Veterans' Appeals (Board) in 
November 2004.  

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1982 to August 1985 and from November 1985 to 
September 1988.  

2.  In October 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In this case, in October 2007, the appellant provided a 
document he signed on which he stated his desire to withdraw 
his "appeal on right inguinal hernia increase."  Since he 
has withdrawn his appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


